Lea, J.
It is shown that the plaintiff' in this suit is acting as the mere agent of Orocker. The endorser might therefore set up any equitable defence to which he was entitled as against Groclcer, but it does not appear that Groc-lcer has been paid, though he holds securities which, until recently, have been the subject of a litigation between himself and McMillan. The defence, therefore, as against Orocker, is not made out. It is proper to remark, however, that even if payment by McMillan, who was the defendants’ endorsee and had therefore an interest in discharging the obligation, had been proved, it would not operate as a discharge of the defendant, until he had shown that he was an endorser for the accommodation of McMillan, which nothing in the, evidence establishes. The equities which a defendant is entitled to plead, are such as operate in his own favor, not those which belong to a party to whom he is himself liable.
I concur in the judgment which has been rendered, but prefer to place my assent on the above grounds.